Citation Nr: 0735679	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  02-15 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative joint disease, currently rated 20 percent 
disabling. 

2.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from September 1962 
to December 1965, January 1966 to January 1969, and from 
October 1980 to October 1992.  She served in active duty for 
training status with Reserve components from January 1977 to 
February 1978 and at other unverified dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  The lumbar spine disability has been manifested 
throughout the appeal period by severe limitation of motion 
with occasional muscle spasm, positive straight leg raising 
test, and lumbar tenderness. 

2.  Left carpal tunnel syndrome has been manifested 
throughout the appeal period by normal range of motion of the 
wrist, but with motor weakness and sensory deficits of the 
left hand and fingers. 

3.  Right carpal tunnel syndrome has been manifested 
throughout the appeal period by normal range of motion of the 
wrist, but with motor weakness and sensory deficits of the 
right hand and fingers.   


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for lumbar 
spine limitation of motion are met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (2001), § 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for a schedular rating higher than 20 
percent for left carpal tunnel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71, 
Plate I, §§ 4.123, 4.124a, Diagnostic Code 8515 (2007).

3.  The criteria for a 30 percent schedular rating for right 
carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.10, 4.71, Plate I, §§ 4.123, 4.124a, Diagnostic 
Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice error may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  Mayfield, supra 
(where notice was provided after initial adjudication, this 
timing defect can be cured by remand for new notice and 
readjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (notification followed by 
readjudication of the claim is sufficient to cure a timing 
defect).  

In this case, VA's duty to notify the claimant of the 
information and any medical or lay evidence that is necessary 
to substantiate the claim was satisfied subsequent to the 
initial May 2002 rating decision by way of letters sent to 
the claimant in October 2002, July 2003, and in March and 
July 2006, which addressed all notice requirements.  These 
letters mention what evidence is required to substantiate the 
claims and the claimant's and VA's respective duties for 
obtaining the evidence.  VA also asked the claimant to submit 
evidence and information in her possession.  Although the 
first notice letter was not sent before the initial rating 
decision, this defect is not unfairly prejudicial to the 
claimant because VA has cured the defect.  The claimant been 
afforded meaningful opportunity to participate in the claim 
process and has been given ample time to respond.  The RO 
readjudicated the case by way of a rating decision or 
supplemental statement of the case issued in January 2007 
after notice was provided.  For these reasons, the timing 
error is not unfairly prejudicial to the claimant. 


Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2007).

Lumbar Spine

Service connection for lumbar spine strain with degenerative 
joint disease was established in May 1993 and a 
noncompensable rating was assigned under Diagnostic Code 
5003-5295.  X-rays taken during active service showed the 
onset of lumbar degenerative joint disease and lumbar 
degenerative disc disease.  

The veteran requested an increased rating in January 2002.  
She reported severe lower back pain.  

March 2002 VA X-rays showed loss of lumbar spine lordosis 
attributed to muscle spasm.  Degenerative disc disease at L5 
was also shown.  During a March 2002 VA compensation 
examination, the veteran complained of low back pain that 
worsened with activity and standing extended periods of time.  
She denied any radicular or bowel or bladder symptom.  A 
slight left curvature was noted.  

Range of motion of the lumbar spine was to 45 degrees of 
flexion, to 20 degrees of extension, and to 25 degrees in 
side bending in both directions.  Range of motion in the 
rotational plane was not reported.  Straight leg raising test 
was positive, bilaterally, but no weakness or loss of 
sensation in the legs was found.  The orthopedist noted that 
pain would further limit the spine during flare-ups and 
increased use.  The impression was recurrent low back pain 
with degenerative joint disease and scoliosis.  

In May 2002, the RO granted a 20 percent rating effective 
from January 2002, but changed the diagnostic code from 5003-
5295 to 5003-5292.

In a September 2002 statement of the case (SOC), the RO 
assigned Diagnostic Code 5003-5293 "to best describe the 
veteran's back disorder."  

In her substantive appeal, the veteran reported that she 
needed an electric cart for grocery shopping and that she 
needed to use a cane at home because of back pains.  She 
again claimed that she was unemployable.  She submitted a 
November 1998 private medical report of degenerative disc 
disease of the lumbar spine and an April 2002 chiropractic 
report of mild lumbar scoliosis and degenerative joint 
disease.  

A July 2003 VA compensation examination report notes that 
there was no bowel, bladder, or radicular complaint or 
symptom.  Lower extremity sensation and strength were normal.  
Range of motion of the lumbar spine was to 70 degrees of 
flexion, to 20 degrees of extension, to 20 degrees of right-
sided bending, and to 25 degrees in left-sided bending.  
Range of motion in the rotational plane was not reported.  
The impression was low back strain with degenerative joint 
disease.  The orthopedist noted that pain would further limit 
the spine during flare-ups and increased use, but would not 
preclude sedentary work.

In a December 2006 rating decision, the RO denied a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran did not 
appeal.

A January 2007 VA peripheral nerves compensation examination 
report reflects continued low back pains that worsened with 
activity.  The veteran reported two to three flare-ups per 
month, but denied lower extremity weakness or bowel or 
bladder trouble.  She occasionally used a cane and a back 
brace and she could walk about two miles.  She reported that 
she simply could not turn or bend.  She resisted range of 
motion testing, but thereafter did bend forward to 30 degrees 
and backward to 15 degrees.  She had 30 degrees of right and 
left-sided bending and left and right rotation.  The 
orthopedist found low back tenderness but no spasm and also 
noted that sensation to vibration was intact; however, the 
veteran reported that she had no lower extremity feeling.  
The impression was low back strain with degenerative joint 
disease.  The orthopedist could not determine whether there 
could be functional limitation due to pain and flare-ups. 

As noted above, the low back disability has been rated 20 
percent disabling for the entire appeal period.  Under the 
prior provision of Diagnostic Code 5292, evaluations from 10 
to 40 percent are available for limitation of motion of the 
lumbar spine.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

The lumbar spine disability has been manifested throughout 
the appeal period by limitation of motion to as little as 30 
degrees in forward flexion with occasional muscle spasm, 
positive straight leg raising test, and lumbar tenderness.  
This 30 degree limitation of motion should be considered as a 
severe disability.  The evidence is unclear concerning lower 
extremity sensory deficits.  None were noted by the examiners 
during examinations.

Comparing these manifestations with the rating criteria, the 
criteria for a 40 percent rating under Diagnostic Code 5292 
are more nearly approximated.  While lumbar spine range of 
motion was greater than 30 degrees during the earlier portion 
of the lengthy appeal period, also noted during that time 
frame was additional functional impairment due to pain during 
flare-ups.  Moreover, any mention of range of motion in the 
rotational plain is absent from the earlier reports, while 
the veteran reported that one of her most significant 
problems was that she could not turn with her back.  Thus, 
resolving any remaining doubt in favor of the veteran, a 40 
percent rating under Diagnostic Code 5292 is appropriate for 
the entire appeal period.   

As the 40 percent rating is the highest rating offered under 
Diagnostic Code 5292, there is no need for consideration of 
the additional factors set forth in DeLuca.  When the maximum 
schedular rating is in effect for loss of motion of a joint, 
and the disability does not meet the criteria for a higher 
evaluation under any other applicable diagnostic code (after 
all other potential diagnostic codes have been considered), 
further consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Because the maximum rating available under the former 
Diagnostic Code 5295 (for rating lumbosacral strain), is not 
greater than 40 percent, that code need not be discussed.  
Also, because Diagnostic Code 5003 contains no provision for 
a rating greater than 40 percent, it need not be discussed.  
However, Diagnostic Code 5293 and its successor, Diagnostic 
Code 5243, must be discussed, as these codes offer a rating 
greater than 40 percent.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

Comparing the manifestation to the above rating criteria, it 
is obvious that these criteria are not more nearly 
approximated.  Sciatic neuropathy is not shown and reduced or 
absent ankle jerk is not shown.  The only manifestations are 
pain of the low back, occasional spasm, and occasional 
positive straight leg test.  Intermittent relief is shown for 
most of these symptoms.  Although the veteran reported that 
she had no lower extremity perception of sensation, her 
examiner found that her response to vibratory stimulus was 
intact.  Thus, the Board concludes that sensory deficits are 
not shown in the lower extremities.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities.  
These revisions are significant because where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  In this regard, VA's General Counsel (GC) held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be 
no earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  

Next for consideration are the revised rating criteria.  The 
Board need consider only whether there is any basis to assign 
a rating higher than 40 percent under these criteria.  The 
revised rating criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board will continue to apply the DeLuca 
factors. 

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Because incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are not shown, the 
criteria for a 60 percent rating under this formula are not 
more nearly approximated.  

Turning to the alternate method for evaluation the lumbar 
spine set forth at Diagnostic Code 5293, Note (2) (effective 
on September 23, 2002), because there is no separate 
neurological symptom, this rating method need not be further 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).  Thus, the rating 
provisions that became effective on September 23, 2002, are 
not more favorable to the veteran and will not be used.  

Turning to the most recent portion of the appeal period, that 
is, from September 26, 2003, new rating criteria were added 
to the rating schedule, effective from September 26, 2003.  
Under the new rating criteria, the diagnostic code numbers 
changed.  Spine disabilities are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine set 
forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100 percent

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10 percent

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The first consideration under the alternate method is whether 
a rating for ankylosis is appropriate.  Because ankylosis is 
not shown, a rating for this is not appropriate.  Thus, the 
most recent rating criteria are of no benefit to the veteran.  

Turning to the Note (1) of Diagnostic Code 5243 (effective 
September 26, 2003), the Board must evaluate any associated 
neurologic abnormality separately under an appropriate 
Diagnostic Code.  In this case, there is no basis for a 
separate neurologic evaluation.  The veteran reported that 
she could not feel anything in the lower extremities, but her 
examiner found her ability to perceive vibratory stimulus to 
be intact.  

After consideration of all the evidence of record, the Board 
therefore grants a 40 percent schedular rating under 
Diagnostic Code 5292 for the entire appeal period.  

Left Carpal Tunnel Syndrome

Left carpal tunnel syndrome arose during active service and 
carpal tunnel release surgery was carried out.  Service 
connection for left carpal tunnel syndrome was established in 
May 1993 and a 10 percent rating was assigned under 
Diagnostic Code 8515. 

In October 2001, the veteran reported worsening symptoms and 
requested an increased rating.  A December 2001 VA nerve 
conduction velocity study showed bilateral median neuropathy, 
worse on the left.  

During VA examination in December 2001, the veteran 
complained of hand pain, tingling, and numbness that worsened 
with activity such as driving a car.  A VA examiner found 
normal strength and tone of the upper extremities and normal 
deep tendon reflexes.  A left wrist carpal tunnel release 
surgery scar was well healed.  All fingertips had decreased 
sensation to pinprick, more severe on the left hand.  Range 
of motion of the left wrist was full.  Grip strength was 
about 4/5.  The examiner noted that activities would further 
aggravate the condition.  The impression was status post 
bilateral carpal tunnel release, symptomatic, left greater 
than right.   

In May 2002, the RO granted a 20 percent rating effective 
from October 2001 under Diagnostic Code 8515.

A July 2003 VA compensation examination report notes 
complaints of hand pain and paresthesia on activity.  The 
veteran wore bilateral wrist splints and said that she was 
not working because of carpal tunnel syndrome.  Deep tendon 
reflexes were normal and equal.  Sensation was decreased in 
the left hand.  A July 2003 VA electromyography study 
confirmed the presence of bilateral carpal tunnel syndrome.  
The neurologist felt that carpal tunnel syndrome was 
worsening and discussed corrective surgery.  

A January 2007 VA peripheral nerves compensation examination 
report reflects continued left wrist pains that worsened with 
activity.  The veteran denied flare-ups, but reported left 
wrist weakness with tingling and numbness of the left hand 
and all left fingers.  The examiner found 4/5 left wrist 
strength.  

A February 2007 VA peripheral nerves examination report 
reflects left (minor side) wrist range of motion to 65 
degrees of dorsiflexion, 50 degrees of palmar flexion, 20 
degrees of radial deviation, and 45 degrees of ulnar 
deviation.  All motion was painless and repeated motion did 
not cause fatigue.  

As noted above, the left wrist carpal tunnel syndrome 
disability has been rated 20 percent disabling for the entire 
appeal period under Diagnostic Code 8515.  Because a 20 
percent rating has already been granted, the Board will 
determine only whether a rating higher than 20 percent is 
warranted.  Below are relevant portions of the rating 
schedule found at 38 C.F.R. Part 4.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

[With the exceptions noted, disabilities may be rated from 10 
percent to 100 percent in proportion to the motor, sensory, 
or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, and 
etc., referring to the appropriate bodily system of the 
schedule...].  38 C.F.R. § 4.124a (2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Complete paralysis of the median nerve results in the hand 
inclined to the ulnar side (away from the thumb), the index 
and middle fingers more extended than normally, considerable 
atrophy of the thenar eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances.  Complete paralysis warrants a 70 percent 
rating for the major hand and 60 percent for the minor hand.  
Incomplete severe paralysis of the major hand warrants a 50 
percent rating and a 40 percent rating for the minor hand.  
Incomplete moderate paralysis of the major hand warrants a 30 
percent rating and a 20 percent rating for the minor hand.  
Incomplete mild paralysis of either hand warrants a 10 
percent rating.  Neuritis of the median nerve is rated in 
similar fashion under Diagnostic Code 8615.  Neuralgia of the 
median nerve is rated in similar fashion under Diagnostic 
Code 8715.  38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2007).

Left carpal tunnel syndrome has been manifested throughout 
the appeal period by normal range of motion of the wrist but 
with motor weakness and sensory deficits of the left hand and 
left fingers.  A carpal tunnel syndrome release surgery scar 
is noted to be well healed, but tender to palpation.  
Comparing these manifestations with the rating criteria of 
Diagnostic Code 8515, the criteria for the next higher rating 
(40 percent) are not more nearly approximated, as severe 
incomplete paralysis is not shown.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
rating higher than 20 percent for left wrist carpal tunnel 
syndrome.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

Right Carpal Tunnel Syndrome

Right carpal tunnel release surgery was shown during active 
service.  In May 1993, the RO established service connection 
for right carpal tunnel syndrome and assigned a 
noncompensable rating under Diagnostic Code 8515.

The veteran requested an increased rating in October 2001, 
reporting worsening symptoms.  A December 2001 VA nerve 
conduction velocity study showed median neuropathy.  During 
two December 2001 VA compensation examinations, the veteran 
complained of bilateral hand pains, tingling, and numbness 
that worsened with activity such as driving a car. 

A December 2001 VA examiner noted that the right hand was 
dominant.  Strength and tone were normal.  Range of motion of 
the right wrist was normal.  Deep tendon reflexes were 
normal.  The fingertips had decreased sensation to pinprick.  
All right wrist scars were well healed and non-tender.  Grip 
strength was about 4/5.  An examiner noted that activities 
would further aggravate the condition.  The impression was 
status post bilateral carpal tunnel syndrome release, 
symptomatic, left greater than right.   

In May 2002, the RO granted a 10 percent rating for the right 
wrist effective from October 2001 under Diagnostic Code 8515.  

A July 2003 VA neurological compensation examination report 
notes complaints of hand pains, swelling, and paresthesia 
with activity.  The veteran wore bilateral wrist splints and 
said that she was not working because of difficulty using her 
hands.  The examiner found mild right grip weakness.  Deep 
tendon reflexes were normal.  Sensation was decreased in the 
right hand.  The neurologist noted that symptoms were 
worsening and that surgery should be considered because 
carpal tunnel release technique had improved since earlier 
surgery.  

A January 2007 VA peripheral nerves compensation examination 
report reflects continued right wrist aching, but no flare-
up.  The veteran reported right wrist weakness with tingling 
and numbness of the right hand and all right fingers.  The 
examiner found 4+/5 right wrist strength.  

A February 2007 VA peripheral nerves examination report 
reflects right (major side) wrist range of motion to 65 
degrees of dorsiflexion, 75 degrees of palmar flexion, 20 
degrees of radial deviation, and 45 degrees of ulnar 
deviation.  All motion was painless and repeated motion did 
not cause fatigue.  

From the evidence of record, the Board finds that right 
carpal tunnel syndrome has been manifested throughout the 
appeal period by normal range of motion of the wrist, but 
with motor weakness and sensory deficits of the right hand 
and fingers.  Carpal tunnel release surgery scars of the 
right wrist are asymptomatic.    

Comparing these manifestations with the rating criteria of 
Diagnostic Code 8515, the criteria for the next higher rating 
(30 percent) are more nearly approximated.  Because the motor 
weakness and sensory deficits of the right hand are 
approximately the same as on the left, save for slightly 
better grip strength, the right wrist and hand symptoms 
should be rated as moderate incomplete paralysis, in similar 
fashion to the left wrist and hand.  However, because the 
right hand is the dominant hand, moderate disability warrants 
a 30 percent rating, rather than a 20 percent rating.  
Because the surgery scar or scars of the right wrist are 
asymptomatic, as separate scar rating is not appropriate.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 30 percent disability rating for 
right wrist carpal tunnel syndrome. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his or her service-
connected disability, an extra-schedular evaluation will be 
assigned.  Where the veteran has alleged or asserted that the 
schedular rating is inadequate or where the evidence shows 
exceptional or unusual circumstances, the Board must 
specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough 
such evidence, the Board must direct that the matter be 
referred to the VA Central Office for consideration.  If the 
matter is not referred, the Board must provide adequate 
reasons and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this regard, in a 
December 2006 rating decision, the RO denied a claim for 
TDIU.  The claims files reflect that the veteran has not yet 
appealed that decision, although she has until December 26, 
2007, to do so.  Further, there is no competent evidence that 
her service-connected disabilities addressed in this 
decision, have resulted in frequent hospitalizations or cause 
marked interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A 40 percent rating for low back strain with degenerative 
joint disease is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

An increased rating for left carpal tunnel syndrome is 
denied.

A 30 percent rating for right carpal tunnel syndrome is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


